DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff (U.S. Patent No. 2,777,597).
Regarding Claim 21, Ruff discloses a stackable container comprising: a back wall 27 (Figure 1); a front wall 27 (figure 1); a first side wall 16 (figure 1) having a top gable formed from a first angled segment and a second angled segment forming an upwardly directed point (figure 1); and, a second side wall 16 (figure 1) having a top gable formed from a first angled segment and a second angled segment forming an upwardly directed point aligned with the upwardly directed point of the first side wall (figure 1).

    PNG
    media_image1.png
    353
    798
    media_image1.png
    Greyscale

Regarding Claim 22, Ruff discloses the first side wall includes a bottom gable formed from a first angled segment and a second angled segment forming an upwardly directed point 32 (figure 2).
Regarding Claim 23, Ruff discloses the second side wall includes a bottom gable formed from a first angled segment and a second angled segment forming an upwardly directed point 32 (figure 2).
Claim(s) 21 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewers (U.S. Patent No. 1,950,104).
Regarding Claim 21, Ewers discloses a stackable container comprising: a back wall 10 (figure 1); a front wall 11 (figure 1); a first side wall 12 (Figure 1) having a top gable formed from a first angled segment and a second angled segment forming an upwardly directed point (Figure 1); and, a second side wall 12 (Figure 1) having a top gable formed from a first angled segment and a second angled segment forming an upwardly directed point aligned with the upwardly directed point of the first side wall (figure 1).
Regarding Claim 34, Ewers discloses a stackable container comprising: a back wall 10 (figure 1); a front wall 11 (figure 1); a first side wall 12 (Figure 1) extending between the back wall and the front wall; a second side wall 12 (Figure 1)extending between the back wall and the front wall; a first top flap 17 (figure 5) connected to a top edge of the back wall and a second top flap 21 (figure 5) connected to a top edge of the front wall wherein one of the first top flap and the second top flap includes a first top tab extending upward from a top wall formed from the first top flap and the second top flap 18 (Figure 5).
Regarding Claim 35, Ewers discloses another one of the first top flap and the second top flap includes a second top tab 22 (figure 5) extending upward from a top wall formed from the first top flap and the second top flap.
Regarding Claim 36, Ewers discloses the first side wall includes a top gable area formed from a first angled segment and a second angled segment meeting at a point with the first angled segment (figure 1), and the second side wall includes a top gable area formed from a first angled segment and a second angled segment meeting at a point with the first angled segment (Figure 1).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-18 of U.S. Patent No. 11,312,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads on the claims of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733